United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10428
                         Summary Calendar



KARSTEN GRANT KENNEDY,

                                      Plaintiff-Appellant,

versus

STATE OF TEXAS PARDONS AND PAROLES;
GERALD GARRETT, Chairman,

                                      Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:03-CV-291-C
                       --------------------

Before HIGGINBOTHAM, JONES and PRADO, Circuit Judges.

PER CURIAM:*

     Karsten Grant Kennedy, Texas prisoner # 1036345, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint on

immunity grounds, pursuant to 28 U.S.C. § 1915(e) and 42 U.S.C.

§ 1997e.   Kennedy had argued that he was improperly denied

release on mandatory supervision, and the district court had

concluded that the Texas Board of Pardons and Paroles (the Board)

was entitled to sovereign immunity and that Gerald Garrett, the

Board chairman, was entitled to absolute immunity.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10428
                                 -2-

     Kennedy does not challenge the district court’s conclusion

that his damage claims against the Board are barred by the

Eleventh Amendment.   See McGrew v. Texas Bd. of Pardons

& Paroles, 47 F.3d 158, 161 (5th Cir. 1995).    He instead asserts

that his claims for declaratory and injunctive relief are

preserved.   Even if these claims survive sovereign immunity,

Kennedy is not entitled to relief.    See Bickford v. Int’l

Speedway Corp., 654 F.2d 1028, 1031 (5th Cir. 1981).    Because

Kennedy’s requested relief is immediate release to mandatory

supervision, “his sole federal remedy is a writ of habeas

corpus.”   Preiser v. Rodriguez, 411 U.S. 475, 499 (1973); see

also Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir. 1998).

     Kennedy also contends that Garrett was not protected by

absolute immunity because he did not participate personally in

the decision to deny his release.    He contends that Garrett

failed to adopt policies to protect prisoners’ rights during the

review process.   Any claims for injunctive relief are barred

because Kennedy’s sole remedy for immediate release is habeas.

Preiser, 411 U.S. at 499.   Kennedy’s claims for damages against

Garrett are unavailing, as he has not shown that the decision of

the Board has been overturned or invalidated.    Heck v. Humphrey,

512 U.S. 477, 486-87 (1994).

     Kennedy has not established that the district court erred in

dismissing his complaint.   See Aguilar v. Texas Dep’t of Criminal
                          No. 04-10428
                               -3-

Justice, 160 F.3d 1052, 1053-54 (5th Cir. 1998).   The judgment of

the district court is therefore AFFIRMED.